UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6187



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARNELL JAMES COOK, a/k/a Gingerbread,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
94-454-PJM; CA-01-2912-PJM)


Submitted:   September 9, 2004        Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darnell James Cook, Appellant Pro Se. Chan Park, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland; James Clarke Howard,
CHESAPEAKE MERIDIAN, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darnell James Cook, a federal prisoner, seeks to appeal

the district court’s orders denying relief on his motion under 28

U.S.C. § 2255 (2000) and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Cook has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED




                                 - 2 -